DETAILED ACTION

Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The Examiner notes that this office action is a subsequent non-final due to the inclusion of several additional double patenting rejections that came to light during the prosecution of some of the related applications in the Sony filings. The Examiner has made these double patenting rejections for completeness of the record and to ensure similar prosecution history among the various Sony-filed applications that claim similar characterizing methodology to each other; e.g. the dimensional change in the width direction as recited in present claim 14.  The Examiner apologies for any inconvenience caused by not catching these potential double patenting rejections in the first Office Action in this application.
Column and line (or Paragraph Number) citations have been provided as a convenience for Applicants, but the entirety of each reference should be duly considered.  Any recitation of a Figure element, e.g. “Figure 1, element 1” should be construed as inherently also reciting “and relevant disclosure thereto”.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: after “Medium” insert: “Having Controlled Dimensional Variation”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).


Applicants have many related patents and copending Applications directed to either magnetic recording media or nominal magnetic recording cartridges which fall under the double patenting statute.  Rather than list all of these out and kill many trees, the Examiner will convey the information in a table format.  The same numbering sequence (with additions 27 – 34) has been kept for easy comparison to the other, related cases that the Examiner has also applied this style of rejection on.
Key Limitations in Documents (includes where claimed in present Application)
[updated March 3, 2022]
Limitation
Claim number
Limitation
Claim number
1 – back / base / under / magnetic layer
1 (no back or under layer)
18 – inverted servo shape
Not claimed
2 – total thickness = 3.5 - 5.5 microns
11
19 – Polyurethane or vinyl chloride binder
Not claimed
3 – 700 ppm/N <= w <= 8000 ppm/N
14
20 – Ra of magnetic layer surface
Not claimed
4 – longitudinal rate of shrinking
Not claimed
21 – Hc(50)/Hc(25) ratio
Not claimed
5 – squareness ratio
2, 3
22 – SFD X/Y peak ratio
Not claimed
6 – Ra back coat
Not claimed
23 – average particle diameter, D
Not claimed
7 – coefficient of friction limitation
Not claimed
24 – PET or PEN substrate
Not claimed
8 – elongation load limitation
Not claimed
25 – activation volume, Vact
Not claimed
9 –  and 
15
26 – substrate thickness
12
10 – Poisson’s ratio
16
27 – (wmax-wmin) requirements
1
11 - MD
17
28 – Young’s modulus of substrate
21
12 – vertical orientation (PMA)
Not claimed
29 – 4.0 >= tsub(ttotal-tsub)
Not claimed
13 – back coat layer thickness
Not claimed
30 - # and size of data tracks
4, 5
14 – magnetic layer thickness
13
31 – minimum magnetic reversal interval
6
15 – magnetic particle materials
28
32 – number and area of servo tracks
7 - 9
16 – Coercivity and 2+ servo tracks
8 (not Hc)
33 – average particle volume
22
17 – non-magnetic layer thickness
Not claimed
34 – aspect ratio of particles
19


The following rejections are made in view of Imaoka (U.S. Patent No. 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents).
Commonly Assigned References (in order of effective priority date)
#
Primary reference (Patent/Application)
If an Application, PGPUB number
Limitations (from table above) missing from its claims
Effective US
Filing date
1
11,056,143

4, 8, 16, 18 – 34
7-12-2019
2
10,937,457

1, 4, 8, 16 – 34
7-12-2019
3
16/642,720
2021/0249044 A1
4 – 6, 8, 11 – 16, 18 – 34
7-12-2019
4
17/223,741
2021/0249045 A1
4, 8, 20 – 34
7-12-2019
5
10,984,833

4, 8, 18 – 22, 24 – 34
7-3-2019
6
10,923,148

1, 4, 8, 16 – 34
7-3-2019
7
10,803,904

1, 4, 8, 16 – 34
7-3-2019
8
10,720,181

4, 8, 18 – 21, 24 – 34
7-3-2019
9
11,250,884

4, 8, 17, 20, 21, 24 - 34
7-3-2019
10
16/502,418
2020/0342907 A1
1, 4, 8, 16 – 34
7-3-2019
11
16/684,234
2020/0342902 A1
1, 4, 8, 16 – 34
7-3-2019
12
16/502,399
2020/0342901 A1
1, 4, 8, 16 – 34
7-3-2019










15
11,017, 809

4, 8, 16 – 34
6-27-2019





17
10,839,847

4, 8, 16, 18 – 34
6-27-2019
18
10,839,846

1, 16 – 34
6-27-2019










21
17/328,503
2021/0280214 A1
4, 8, 20 – 34
6-27-2019
22
17/032,725
2021/0012798 A1
4, 8, 13 – 16, 18 – 34
6-27-2019
23
17/018,750
2020/0411043 A1
17 – 34
6-27-2019
24
10,796,724

1, 4, 8, 17 – 29, 33, 34
06-26-2019
25
16/453,403
2020/0321032 A1
1, 4, 8, 17 – 29, 33, 34
06-26-2019
26
THIS APP
2021/0407540 A1
1, 4, 6 – 8, 12, 13, 16 (Hc), 17 – 25, 29
11-26-2018
27
10,867,630

4, 8, 19, 25 – 34
11-8-2018
28
17/032,718
2021/0020196 A1
4, 8, 19, 27 - 34
11-8-2018


I.e. there are 27 potential double patenting rejections being made in this Office Action. The rejections over commonly assigned applications (in italics above) are provisional as the application has not been patented as a published patent document.
For the present Application, the documents 3, 4, 10 – 12, 21 – 23 and 25 are later filed, provisional double patenting rejections (the co-pending applications in the table above are laid out in effective US filing date order).
For the present Application, its position is noted by “This App” in the table above and any rows that are struck-through are references where a terminal disclaimer has already been filed in the present Application over this reference.
Any limitation not claimed in the present Application, e.g. limitations 4, 6 – 8, etc., as well as the ‘back coat’ and ‘under layer’ limitations, are moot for the purposes of double patenting rejections in this present Application.  The table is all inclusive of these limitations to ease comparison to other, related cases examined by the same Examiner.

Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 1, 2, 5 – 9, 15, 17, 18, 24 and 27 as indicated above in view of Imaoka (U.S. Patent No 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents). 

Claims 1 – 23 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of each of the documents 3, 4, 10 – 12, 21 – 23, 25 and 28 as indicated above in view of Imaoka (U.S. Patent No 8,535,817) and Kawakami et al. (U.S. Patent App. No. 2019/0259416 A1), as evidenced by one or more of Suzuki et al. (U.S. Patent App. No. 2019/0287561 A1), Ishida et al. (U.S. Patent No. 6,088,178) and/or Muramatsu et al. (U.S. Patent App. No. 2019/0228800 and corresponding foreign patents).  These rejections are provisional double patenting rejections.
Regarding the requirement for a non-magnetic underlayer and/or back-coat layers (i.e. those documents above missing limitation 1), Imaoka (U.S. Patent No. 8,535,817) teaches that these layers are conventional in magnetic tapes for improving the electromagnetic and running characteristics of a tape (col. 17, lines 45 – 63 and examples). However, the Examiner notes that the present Application does not claim these features so these limitations are not required in the above claims.
Regarding the limitations on total thickness values of the various layers; e.g. limitations 2, 13, 14, 17 and 26, optimization of thickness is within the knowledge of a person of ordinary skill in the art and Imaoka (‘817) provides ample support for thickness values of these layers being conventional in binder-type magnetic media (see relevant description in Imaoka to thicknesses of each layer, as well as examples).
Regarding limitations 5 and 12, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that maximizing the squareness ratio in the vertical direction (i.e. near 1.0) is desired for forming magnetic media having excellent perpendicular magnetic anisotropy (PMA) for vertical recording.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the squareness ratio in the vertical direction through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to maximize this value when using the media as a vertical recording medium, as recognized in the prior art.  In re Boesch,  In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation 6, the Examiner notes that the parent Application (and the other art cited herein and on Applicants’ PTO-1449) provide ample evidence that controlling the Ra of the backcoat layer is necessary to optimize the running characteristics of the medium and because the Ra of the backcoat layer directly impacts the Ra of the magnetic layer when the tape is wound in a cartridge.  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the Ra of the backcoat layer through routine experimentation, especially given the teachings discussed in the prior art already of record regarding the importance to control this property to insure adequate running characteristics without causing the magnetic layer roughness to be excessive.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding limitation numbers 7, 11 and 12, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the coefficient of friction as claimed (limitation 7), the Poison’s ratio (limitation 11) or the MD as claimed (limitation 12) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the thickness values of the various layers (limitations 14 and 17) and the total overall thickness of the medium, the Examiner notes that these are all results effective variables that can be optimized to meet the claimed ranges as taught by Imaoka (col. 5, lines 1 – 21; col. 17, lines 59 – 67; col. 22, lines 50 – 58; and examples). 
Regarding limitation 15, the Examiner notes that these materials are conventional magnetic powder materials as exemplified by a plethora of the art already cited of record.  The Examiner deems In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding limitation 16, the Examiner notes that many of these limitations are met for the reasons noted above or explicitly claimed in the primary reference.  The requirement for barium ferrite and polyester resin are well within the knowledge of a person of ordinary skill for the reasons cited above (for barium ferrite) and because polyester resins are extremely well established in the magnetic tape arts as conventional base materials (one need only look at the prior art of record, either via the parent Application or the as-filed PTO-1449). The Examiner deems that the polyester base materials are known functional equivalents in the field of suitable base/substrate/support materials for high density magnetic binder-powder media.  Substitution of functional equivalents requires no express motivation as long as the prior art recognizes the functional equivalency.  In the instant case, polyester resins such as PET, PEN, etc. are all recognized as suitable base/substrate/support materials for binder-type media.  In re Fount 213 USPQ 532 (CCPA 1982); In re Siebentritt 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v. Linde Air Products Co. 85 USPQ 328 (USSC 1950).
Regarding the limitation in the coercivity (Hc) in the vertical direction, Imaoka teaches the magnitude of coercivity as known for binder-type media (at least col. 18, lines 62 – 67) and perpendicular/vertical orientation is explicitly desired in most, if not all, of the above primary references by the requirement for a squareness ratio in the vertical direction to be approaching 1.0.  This is expected and obvious as perpendicular media are the conventional media technology currently as it allows for obtainment of higher recording density.
Regarding the limitation in the number and type of servo bands (limitations 16 and 18), the Examiner deems that it would have been obvious to one having ordinary skill in the art to determine the number of servo bands needed, thereby meeting the claimed limitations, by optimizing the results effective variable through routine experimentation.  This is further evidenced by Nakao (Abstract; Figure 2B and at least Paragraph 0008, noting that a plurality of inverted-V servo tracks is extremely well established in the magnetic tape arts as a conventional means for achieving servo tracking of magnetic tapes).  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The Examiner notes that the use of servo bands is well established in the tape-media art to facilitate guidance of the tape relative to the magnetic head.  The exact number of servo tracks is not deemed to create a patentably distinct invention.
Regarding the surface roughness of the magnetic layer (limitation 20), the reference Imaoka (U.S. Patent No. 8,535,817) discloses similar magnetic tapes and devices meeting the claimed surface roughness limitations as obvious for improved running characteristics (col. 19, lines 44 – 59).
 Regarding limitation numbers 21, 22 and 25, the Examiner takes Official Notice that these properties are optimizable parameters for the same reasons as set forth in the parent case (see Office Action mailed April 9, 2020 for support of this position).  The Examiner deems that it would have been obvious to one having ordinary skill in the art to have determined the optimum value of a results effective variable such as the relative Hc values as claimed (limitation 21), the X/Y peak in SFD (limitation 22) or the activation volume as claimed (limitation 25) through routine experimentation, especially given the teachings discussed in the parent Application regarding the desire to control these properties as recognized in the prior art.  In re Boesch, 205 USPQ 215 (CCPA 1980); In re Geisler, 116 F. 3d 1465, 43 USPQ2d 1362, 1365 (Fed. Cir. 1997); In re Aller, 220 F.2d, 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding the size of the magnetic particles (limitation 23), Imaoka teaches encompassing particle sizes as conventional in the binder media arts for forming uniform, high density magnetic recording layers (col. 11, line 36 bridging col. 12, line 33 and examples).
Regarding the use of PET or PEN as the substrate (limitation 24), the Examiner notes that these polyester substrates as extremely old in the art as conventional substrate materials as taught by Imaoka (col. 17, lines 34 – 44).
Regarding the substrate thickness (limitation 26), Imaoka teaches encompassing substrate thickness values as conventional in the art for forming thin magnetic tapes having good electromagnetic and running characteristics (col. 	17, lines 60 – 63).
at least Title; Abstract; Examples; and col. 20, lines 1 – 14 and col. 26, lines 20 - 23).  See also the cited references above which claim both media _and_ cartridges as additional evidence of the nominal nature of the cartridge preamble limitation.
It would, therefore, have been obvious to one of ordinary skill in the art at the time of the Applicants’ invention to modify the device of the above cited documents in view of the secondary references indicated above to produce a magnetic tape/cartridge meeting the claimed limitations and having improved running characteristics and electromagnetic performance.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  other than the above noted double patenting rejections, the present claims are deemed allowable for substantially the same reasons as set forth in the parent Application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M BERNATZ whose telephone number is (571)272-1505. The examiner can normally be reached Mon-Fri (variable: ~0600 - 1500 ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 571-272-1291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/KEVIN M BERNATZ/Primary Examiner, Art Unit 1785                                                                                                                                                                                                        
March 3, 2022